Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors The Estée Lauder Companies Inc.: We consent to the use of our reports dated August 19, 2010, with respect to the consolidated balance sheets of The Estée Lauder Companies Inc. and subsidiaries as of June 30, 2010 and 2009 and the related consolidated statements of earnings, equity, comprehensive income (loss), and cash flows for each of the years in the three-year period ended June 30, 2010 and the related financial statement schedule and the effectiveness of internal control over financial reporting as of June 30, 2010, incorporated herein by reference. Our report refers to a change in The Estée Lauder Companies Inc. and subsidiaries’ methods of accounting for business combinations and non-controlling interests in fiscal 2010 and a change in its method of accounting for uncertainty in income taxes in fiscal 2008. /s/ KPMG LLP New York, New York November 10, 2010
